Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered March 18, 2010, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial by certain alleged prosecutorial misconduct on summation is unpreserved for appellate review (see CPL 470.05 [2]; People v Faustin, 35 AD3d 499 [2006]), and, in any event, without merit.
The defendant’s remaining contentions are without merit.
Rivera, J.E, Balkin, Hinds-Radix and Maltese, JJ., concur.